Citation Nr: 1820030	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected arthralgia.

2. Entitlement to an evaluation in excess of 10 percent for service-connected muscle pain.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[The issue of entitlement to service connection for an acquired psychiatric disorder will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to May 1991, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 RO decision that granted service connection for arthralgia (rated 10 percent disabling) and for muscle pain (rated 10 percent disabling). The Veteran appealed for increased ratings.

A hearing was held in October 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record. Testimony was also taken with regard to the TDIU claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.

At the October 2016 Board hearing, the Veteran and his representative asserted that the most recent VA examination of his service-connected arthralgia and muscle pain was inadequate. In a November 2017 written brief, the Veteran's representative requested that these issues be remanded for a VA examination.

Records reflect that the Veteran failed to report for a VA examination scheduled to in connection with his claims for increased ratings for his service-connected arthralgia and muscle pain. The Veteran testified that he did not recall why he did not report for his scheduled examination. Governing regulation provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655 (b) (2017). However, in this case, during the pendency of the appeal, a VA examination of these disabilities was conducted in February 2018. The Board finds that remand is required for issuance of a supplemental statement of the case with consideration of this relevant evidence. 38 C.F.R. §§ 19.31, 19.37 (2017).

Moreover, the Veteran testified that he has applied for disability benefits from the Social Security Administration (SSA). SSA records are not on file. On remand, the AOJ should attempt to obtain these potentially relevant SSA records. See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (noting that the duty to assist includes obtaining relevant records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim).

Ongoing medical records should also be obtained. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary releases, obtain updated relevant VA or private medical records of treatment or evaluation of service-connected arthralgia and muscle pain that are not already on file, and associate them with the electronic claims file.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

2. Obtain the Veteran's SSA records, including all medical records considered in determining his possible entitlement, and associate them with the file.

3. After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims on appeal, with consideration of all additional evidence received since the September 2015 supplemental statement of the case, including the report of a February 2018 VA examination. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




